Citation Nr: 1448432	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for pseudofolliculitis barbae and nuchae (referred to as a skin disability).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2005 to May 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

In January 2011, the Veteran submitted a status of dependents form for his spouse, and it appears the RO was including one dependent in his disability compensation.  In July 2014, he submitted another form, with birth certificates, for his children born in 2012 and 2013.  The RO should take appropriate action to add these dependents to the Veteran's award.


FINDING OF FACT

The Veteran's skin disability manifests with persistent acne, blisters, ingrown hairs, and residual scarring covering significant portions of his head, face and neck.  He uses a topical cream daily.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, and no higher, for a skin disability are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Analysis: Facial Skin Disability

There is no diagnostic code specific to pseudofolliculitis barbae or nuchae.  Therefore, the Veteran's facial skin disability is rated under the schedular criteria pertaining to dermatitis or eczema as the predominant disability affecting the Veteran's face and neck.  38 U.S.C.A. § 4.118, Diagnostic Code 7806, 7813.   The Veteran's skin disability is rated as noncompensable, but he asserts that he is entitled to a compensable rating.  

Under Diagnostic Code 7806, a compensable 10 percent rating is warranted when the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. Id.  The next highest 30 percent rating is warranted is when the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id.  The next and highest schedular 60 percent rating is warranted when the disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.  

In evaluating the entirety of the record, the Board finds a 10 percent rating and no higher is warranted.  The Veteran has two skin disabilities affecting his skin, pseudofolliculitis barbae (PFB) and nuchae.  PFB is "a skin condition resembling folliculitis, involving the bearded region."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1542 (32st Ed. 2012).  The usual cause is ingrown hairs and can become chronic.  Id.  Nuchae (clinically known as acne keloidalis nuchae) is a condition characterized by the development of follicular-based papules and pustules that form hypertrophic or keloid-like scars on the neck.  DORLAND'S at 172.  The combination of these skin diseases has in the past created tender bumps on the Veteran's face on his cheeks and near his jaw line and neck and the back of his head, especially after shaving.  He also has residual scarring and hyperpigmentation as a result of prior outbreaks.  However, the Veteran has seen significant reduction in occurrence of ingrown hairs and pustules with the use of an over-the-counter product called Skin Tight, used to reduce and control razor bumps.  He has also been prescribed kentoconazole, a prescription topical anti-fungal medication, which he occasionally uses on his face when the ingrown hairs become infected.  

While the Board recognizes the significant discomfort his skin disability has caused him, the rating criteria focuses on the coverage of affected area.  Since no medical professional discussed the percentage of the Veteran's skin was affected within his private and VA treatment records, VA scheduled the Veteran for a skin examination in July 2010 with a December 2010 addendum.  The examiner opined that the skin condition affected three percent of the Veteran's entire body, which is consistent with a noncompensable rating. 

Despite the VA examiner's assessment, the Veteran's testimony makes it clear that the visible affected area has been reduced with the use of his topical cream.   Prior records indicate issues of a larger magnitude.  For instance, in 2011, the Veteran developed a large cyst on his left jaw with significant patchy areas of smaller ingrown hairs, and hyperpigmentation.  The Veteran has also experienced periods where he has had ingrown hairs covering significant portions of  his face, neck and head.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., that he gets shaving bumps and pustules.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Not only does none of the current evidence of record impugn the Veteran's credibility, but the undersigned was able to visibly observe at the hearing the effects of this condition.  

Based on the Veteran's statements, the Board considers the symptoms on the affected area as equivalent to the disability that would result if a skin condition covered 5 percent of the affected exposed areas, more closely approximating a compensable 10 percent rating, but no higher.  

The higher 30 percent rating is not appropriate because the Veteran's head, face and neck would not constitute at least 20 percent of his entire body area and the Veteran has not been on systemic therapy.  Accordingly, the 10 percent rating is appropriate. 

The Board also considered the applicability of other codes for skin disabilities that would provide higher ratings.  However, the predominant features of the Veteran's skin disability is best contemplated by DC 7806 based on his reported symptoms. 

The Board also considered the Veteran's eligibility for a higher rating on a extraschedular basis.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplates the symptomatology of the Veteran's skin disability and its severity based on affected coverage area.  The Board took into account the reduction of the affected area based on his current treatment regimen in assigning the 10 percent rating.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted here. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with his skin disability, which is reflected by the assigned rating.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities to include bilateral knee arthralgia, right wrist strain, and a left side rib injury.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).



III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA provided adequate notice to the Veteran prior to the RO's initial adjudication of his claims.  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA complied with the duty to notify in two June 2010 notices issued prior to the December 2010 rating decision now on appeal.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records, and post-service treatment records are in the claims folder.  Additionally, VA provided the Veteran examinations in July 2010 regarding his facial skin disability (a general examination and a skin specific examination).  The examination reports of record reflect that each examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  Deficiencies found in the skin specific examination were cured with a December 2010 addendum opinion.  Accordingly, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

VA, and specifically the Board, also complied with its duties during the April 2014 hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria for the Veteran's skin disability by asking the Veteran a series of questions to elicit information as to the affected area and impact the condition had on the Veteran.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment, but he stated there were no additional treatment records to obtain.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for a skin disability is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


